Citation Nr: 0023563	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left knee with status post patellectomy and arthroscopy, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to a total disability evaluation for 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active duty for training from March to June 
1980 and active service from October 1990 to May 1991.  This 
appeal arises from rating decisions of the Jackson, 
Mississippi, Regional Office (RO). The veteran was denied an 
evaluation in excess of 10 percent disabling for the 
veteran's service-connected residuals of a left knee injury 
with post-operative partial patellectomy.  He was 
subsequently granted a 30 percent evaluation for his left 
knee disability, effective from July 3, 1995, the date of his 
reopened claim.  

In September 1997, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for development of the medical 
evidence.  The case has now returned for appellate 
consideration.  The issue of entitlement to TDIU is discussed 
in the REMAND section of this decision.

A review of the record indicates that the veteran filed a 
claim for service connection for a low back disability in 
August 1999.  This claim does not appear to have been 
adjudicated by the RO.  The Board finds that this claim is 
not properly before the Board at the present time and that it 
is not inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issues of an increased evaluation for a left knee disability 
and service connection for a left elbow disability has been 
obtained.

2. The veteran's service-connected left knee disability is 
characterized by mild quadriceps atrophy, degenerative 
changes, chronic pain, weakness, fatigability, and 
significant limitation of motion during flare-ups.

3.  The veteran sustained a contusion to the olecranon 
process of the left ulna bone in December 1990 while on 
active service.

4.  The medical evidence supports an etiological relationship 
between the veteran's December 1990 contusion to the 
olecranon process and his current olecranon bursitis with 
degenerative changes to the olecranon process of the left 
elbow.


CONCLUSIONS OF LAW

1.  An increased evaluation to 40 percent disabling, but not 
more, is warranted from July 3, 1995, for the veteran's 
arthritis of the left knee with status post patellectomy and 
arthroscopy.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.400, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.68, 
4.71, Code 5010, 5256, 5257, 5259, 5260, 5261, 5262, 5263 
(1999).  See also VAOPGCPREC 23-97.

2.  The veteran incurred olecranon bursitis with degenerative 
changes to the olecranon process of the left elbow as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The military provided the veteran a comprehensive physical 
examination in April 1990.  He did not report any prior 
medical history of a disability associated with his left 
elbow and his upper extremities were found to be normal on 
examination.  An emergency care record dated in December 1990 
reported that the veteran had injured his left knee and left 
elbow in a motor vehicle accident in the proceeding hour.  He 
complained of non-radiating pain over his elbow joint.  On 
examination, the only abnormality found with the left elbow 
was tenderness over the "ulnar bone end" at the joint.  The 
assessment was elbow contusion.  The veteran was given a 
separation examination in April 1991.  He did note that he 
had injured his left elbow during his service in the Gulf 
War, however, the examination of his upper extremities was 
reported to be normal.

The veteran was hospitalized for complaints of increased left 
knee pain in January 1995.  He reported that he had slipped 
and fallen in a hole six months before and had experienced 
pain and swelling in his medial knee since that time.  
Arthroscopy was performed.  The only disorder noted was a 
Grade I chondromalacia at the patellofemoral joint.  The 
diagnosis was left medial knee pain/semimembranosus bursitis.  
A follow-up examination of February 1995 reported that the 
veteran's wound was well-healed and its staples had been 
removed.  The examiner anticipated that the veteran would be 
able to return to work and that there would be no permanent 
impairment.  Follow-up in March 1995 found no effusion or 
instability in the left knee.  The surgical wound was well-
healed.  However, there was decreased sensation along the 
medial tibia.  

On July 3, 1995, the veteran filed a claim for an increased 
evaluation for his left knee disability.  The veteran was 
afforded a VA orthopedic examination in August 1995.  He 
claimed that he had worked as a "wire puller" and 
electrician until his left knee disorder became so severe he 
could no longer do this work.  The veteran complained of 
popping and cracking under the kneecap that was worse when 
using stairs.  He alleged that he could not drive an 
automobile due to his left knee disability.  After walking 
one hundred yards, he would notice swelling in the left knee.  
It was asserted by the veteran that he had tried exercises 
for his knee, but could not keep up with them due to his 
pain.  He also claimed that over-the-counter medication did 
not alleviate his symptoms.  On examination, the veteran had 
a marked "left short weight bearing" limp that was more 
accentuated when walking on his toes and heels.  He could 
only squat to 90 degrees.  His knee scars were reported to be 
well-healed.  Measurements of the legs indicated that the 
left thigh was 1/2 inch smaller than the right, the left knee 
was 1/2 greater than the right, and left calf was 1/4 inch 
greater than the right.  The left knee was found to be stable 
and had range of motion from 0 to 110 degrees.  While the 
patella tracked "all right", the veteran experienced 
apprehension during this manipulation and had a positive 
finger test.  There was also identified crepitation.  A left 
knee X-ray revealed a bony spur arising from the inferior 
aspect of the left patella.  The impression was traumatic 
arthritis of the left patellofemoral articulation secondary 
to fracture and resection of bone fragment.  It was further 
noted by the examiner that the veteran had limited range of 
motion with weakness of the quadriceps and apprehension.  

A VA outpatient record of October 1995 noted the veteran's 
complaint of bilateral knee pain and pain in his "right" 
elbow.  The impression was left knee pain.  The veteran again 
complained of knee pain in early January 1996.  On 
examination, range of motion in the left knee was from 0 to 
70 degrees.  The knee was reported to be stable.  There was 
no evidence of joint line tenderness or effusion.  The 
assessment was that the veteran was unable to flex his knee 
due to scarring from previous surgery.  In an outpatient 
record of mid-January 1996, the veteran complained of elbow 
pain.  On examination, there was no effusion and the joint 
had normal range of motion.  The impression was bilateral 
elbow pain.  

In an undated letter from the veteran, he claimed that his 
knee disorder prevented him from doing the work required by 
his occupation.  He asserted that he had previously worked as 
a carpenter, roofer, and wire puller.  The veteran alleged 
that he could not stand on concrete without his knee hurting 
and this fact prevented him from obtaining a factory job.  He 
claimed that he could not stand, walk, or sit longer than 10 
minutes.  The veteran alleged that he could not pass a 
physical examination for employment and had previously been 
turned down a job because of this reason.

Another VA orthopedic examination was given to the veteran in 
March 1996.  He reported that he had tried to return to work 
as a roofer in 1995, but could not do this work any longer 
due to his knee disorder.  It was also noted that the veteran 
had previously worked as a wire puller until March 1994 when 
he sustained an injury to his left knee at work.  This injury 
required surgical repair of the knee.  The veteran claimed 
that he could not walk more than a 1/4 mile, had difficulty 
using stairs, and his left knee would hurt at night.  He 
noted that he currently took prescribed medication to help 
alleviate his knee symptoms.  On examination, it was noted 
that the veteran ambulated with the use of a cane and hobbled 
with a "stiff and marked short weightbearing phase" on the 
left side.  His left knee was kept rigid at 20 to 30 degrees 
of flexion and the veteran asserted that it was impossible to 
completely relax the knee due to pain.  Range of motion in 
the left knee was limited from 20 to 60 degrees due to 
voluntary spasm.  Measurements of the left lower extremity 
indicated that the left thigh was 1 1/2 inch smaller than the 
right, the knee was 1/2 inch larger than the right, and the 
calves were equal in circumference.  There was hyperesthesia 
noted about the incision scars of the knee.  X-ray of the 
left knee revealed only calcification inferior to the left 
patella in the projection of the patellar tendon.  The 
impression was a "picture" of traumatic arthritis and the 
suggestion of sympathalgia impairing function.

A VA physician provided an opinion in March 1996 that the 
veteran was currently unable to work and would remain so 
unless his elbow and knee conditions could be resolved.  A 
private physician's letter of June 1996 reported that the 
veteran suffered with a badly damaged left knee, right elbow 
tendonitis, and a damaged left elbow.  It was noted that the 
veteran was able to walk and stand for limited periods of 
time, but could not climb stairs, squat, bend, or stoop.  It 
was also reported that the veteran's VA physicians had told 
him that he needed surgery to replace his left knee, but he 
was too young at the current time to undergo such surgery.  
It was opined by this physician that the veteran was unable 
to do any gainful employment because of the multiple problems 
with his joints.  The physician commented that even if the 
veteran received a prosthetic knee replacement at the age of 
55 or 60, he probably still could not return to work because 
of his other multiple joint problems.  This same physician 
submitted another letter in November 1996 that echoed his 
previous comments.  The private treatment records noted that 
in October 1995 the veteran's left knee was tender, swollen, 
and stiff.  It was difficult for the veteran to flex his 
knee.  The impression was long standing problems with the 
left knee complicated by depression.  In June 1996, he had a 
swollen and tender left knee with some muscular atrophy in 
the area.  His left elbow reportedly hurt a great deal

In his substantive appeal (VA Form 9) of June 1996, the 
veteran asserted that the pain in his left knee was not 
located at the site of his post-service injury, but instead 
was located in his patella where he was injured during the 
Gulf War.  He claimed that he could not move his left knee 
beyond 20 degrees extension and 30 degrees flexion due to 
pain.

A VA orthopedic examination of the veteran's left elbow was 
provided in June 1996.  He claimed that he had injured this 
elbow in an automobile accident during the Gulf War.  It was 
reported that X-rays of the left elbow in January 1996 
revealed degenerative changes with hypertrophic spurring, 
there was also a large spur of the olecranon process with a 
lucency through the spur that the radiologists found could be 
due to a fracture of the spur.  The impression was "left 
elbow injury-degenerative changes."  

An Administrative Law Judge's (ALJ) decision of November 1996 
determined that the veteran was entitled to Social Security 
Administration (SSA) disability benefits due to his severe 
impairments of a left knee disability and major depression.  

At his hearing on appeal in November 1996, the veteran 
provided testimony similar to his previous contentions and 
the histories noted on his examinations.

VA orthopedic outpatient records of 1996 indicated that in 
March 1996 the left knee's range of motion was from 10 to 90 
degrees with pain.  There was no effusion.  It was also noted 
that there was ulna neuritis in both elbows.  In June 1996, 
the veteran complained of pain and edema in the left elbow.  
The impression was tendonitis.  In July 1996, the veteran 
complained of left knee pain and inability to straighten this 
joint.  It was noted that he wore a brace on his left knee.  
On examination, there was full range of motion in the left 
knee with inconsistent guarding.  There was no swelling; 
however, there was inconsistent tenderness about the patella.  
The assessment was anterior knee pain.  The veteran 
complained of chronic pain in his left knee and both elbows 
in December 1996.  It was reported that the veteran used a 
cane to walk and wore a brace on his left knee.  The veteran 
ambulated well.  There was pain to palpation on the left 
knee.  The assessments included chronic bilateral elbow pain 
and left knee pain status post motor vehicle accident in the 
Gulf War in 1990.  The veteran again complained of bilateral 
elbow pain in January 1997.  The assessment was tricep 
insertion pain and questionable tendonitis.  In late January 
1997, the veteran had a steady gait and ambulated with a 
cane.  There was no peripheral edema.  The assessments 
included a history of bilateral elbow and knee pain.  In 
February 1997, the veteran complained of a swollen left knee 
that had existed for the past month.  On examination, there 
was tenderness about the edge of the patella.  However, his 
left knee was negative for effusion, warmth, and instability.  
Radiologic studies of the left knee revealed spurring between 
the head of the fibula and the tibial metaphysis and a large 
spur in the inferior aspect of the patella.  The impression 
was degenerative joint disease and tendonitis.  His left knee 
was again examined in April 1997.  There was tenderness about 
the left patella; however, there was no joint line 
tenderness.  There was also pain on motion of the left knee, 
but no instability was found.  The assessment was 
patellofemoral pain secondary to previous trauma.  A physical 
therapy note of April 1997 found that the veteran's left 
patella had a lateral displacement upon quadricep activity.  
It was recommended that he use a patellofemoral brace.  

In March 1999, a VA outpatient record noted the veteran's 
complaints of pain and catching in his left knee.  On 
examination, his range of motion was from 0 to 110 degrees 
with crepitus on extreme flexion.  There was tenderness about 
the knee, but all other findings were normal.  A radiological 
study indicated a questionable loose body under the patella 
of the left knee.  The veteran was scheduled for arthroscopic 
surgery.  This surgery took place in June 1999 and revealed 
Grade III chondromalacia of the medial facet of the patella 
and intercondylar notch, and scar tissue on the lateral 
fibrous plica.  Both abnormalities were "shaved" during 
surgery and the knee exhibited full range of motion.  Follow-
up examination in July 1999 noted the veteran's complaints of 
catching in the left knee three times a day that involved 
pain and momentary weakness.  Range of motion in the knee was 
from 0 to 120 degrees.  The joint was stable and all other 
findings were negative.  The veteran continued to complain of 
catching and popping in the left knee on examination in 
August 1999.  Range of motion was from 0 to 110 degrees with 
crepitus.  There was no joint line tenderness, effusion, or 
laxity in the joint.

The veteran was afforded another VA orthopedic examination in 
October 1999.  Regarding his left knee, he continued to 
complain of popping in the knee during motion and pain and 
swelling with extended use.  He reported that he used a knee 
brace during all waking hours and took anti-inflammatory 
medication.  It was noted by the examiner that the veteran 
used a cane for stability.  He walked with a limp without 
fully extending his knee secondary to pain.  On examination, 
there was slight effusion to the left subpatellar bursa.  
There was also tenderness and crepitus during manipulation of 
the patella.  The knee was found to be stable.  Range of 
motion in the left knee was from 20 to 70 degrees.  Any 
further movement of the knee resulted in the veteran's 
resistance and complaint of severe pain.  There was no 
evidence of atrophy in the left lower extremity.  It was 
opined by the examiner that because the veteran walked 
without fully extending his leg, it would result in 
fatigability.  However, he noted that the degree of this 
fatigability could not be assessed during examination because 
of the veteran's resistance secondary to increased pain.  It 
was determined that the veteran's left knee disability 
prohibited him from doing any activity that required extended 
walking, climbing, stooping, bending, or lifting.  The 
examiner opined that the left knee disability was the 
veteran's major disability and prevented him from continuing 
to work in any employment that required the above noted 
activities.

Regarding his left elbow, the veteran asserted that he had 
injured this joint during his in-service motor vehicle 
accident and was told that it was a contusion that would 
improve with time.  He currently complained of pain over the 
olecranon process with full extension or flexion.  On 
examination, there was slight tenderness over the posterior 
aspect of the elbow at the olecranon bursa.  A radiological 
study found calcific density posterior to the olecranon 
process that was thought to represent a broken osteophyte and 
mild narrowing of the joint space.  The examiner noted an 
impression of olecranon bursitis.  He further commented:

As to whether this is related to his in-
service injury to the left below, it 
would be difficult to say without sheer 
speculation that there is a cause and 
effect.  It is of known fact that trauma 
to the olecranon process area can lead to 
traumatic bursitis and to subsequent 
recurrent olecranon bursitis.  The one 
report of examination in his [claims 
file] at the time of injury does not 
delineate whether this was the site of 
initial trauma.  It would therefore be 
difficult to say with certainty that 
there is a cause and effect relationship 
here.


II.  Increased Evaluation for a Left Knee Disability

a.  Applicable Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1999).  Also, 38 C.F.R. § 4.10 
(1999) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1999) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1999) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (1999).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  

The RO has evaluated the veteran's current left knee 
disability under the VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5261 (1999).  
According to Code 5261, limitation of extension of a leg to 
20 degrees is to be evaluated as 30 percent disabling.  If 
limitation is 30 degrees, it is evaluated as 40 percent 
disabling.  A limitation to 45 degrees warrants an evaluation 
of 50 percent disabling.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II  (1999).

b.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected left knee disability is worse than 
evaluated, and he has thus stated a well-grounded claim.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  The Board's remand of 
September 1997 required that the RO request information from 
the veteran on his healthcare providers, obtain his relevant 
SSA records, and conduct a thorough compensation examination 
based on the veteran's entire medical history.  These actions 
were carried out by the RO.  It is noted that the medical 
records relied on by the SSA in its decision of November 1996 
were not obtained.  The SSA informed the RO in February 2000 
that the veteran's records were lost or destroyed and would 
never be available.  Thus, the Board finds that any further 
development of this evidence would be futile and a remand for 
compliance with this instruction is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  It is also found 
that the veteran has been adequately informed of the 
requirements for increased evaluation of his left knee 
disability in the statement of the case (SOC) and SSOCs 
issued in recent years and the Board's remand of September 
1997.  As the veteran has been provided with the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Robinette v. Brown, 8 Vet. 
App. 65 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Estaban v. Brown, 6 Vet. App. 259 
(1994), the provisions of 38 C.F.R. § 4.14 do not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Based upon the principle set forth in 
Estaban, the VA General Counsel (GC) held that a knee 
disability may receive separate ratings under diagnostic 
codes evaluating instability (Code 5257, 5262, and 5263) and 
those evaluating range of motion (Codes 5003, 5256, 5260, and 
5261).  See VAOPGCPREC 23-97.  A review of the medical 
evidence in the current case reveals that the veteran is not 
entitled a separate evaluation for instability in his left 
knee.  While the veteran constantly wears a brace on this 
joint, based on the physical therapy note of April 1997 this 
brace was recommended to help the left patella track 
properly.  There is no medical evidence of record that the 
brace was prescribed to correct instability of the joint.  In 
fact, the objective evaluations of record have consistently 
found no instability in the left knee.  Therefore, there is 
no basis to evaluate this disabilities under Codes 5257, 
5262, and 5263.

There is no objective evidence of record that the veteran's 
left knee is ankylosed.  The veteran has claimed that his 
left knee can only move within ten degrees of motion, that is 
from 20 to 30 degrees, due to pain.  However, even this 
limited motion does not amount to a fixed joint and cannot be 
rated by analogy under Code 5256.  See 38 C.F.R. § 4.20 
(1999).  Degenerative changes in the left knee have been 
noted on X-ray and diagnosed on examination.  However, the 
veteran's current 30 percent evaluation exceeds the maximum 
evaluation for degenerative changes authorized under Code 
5010.  Thus, an increased evaluation is not warranted under 
that criteria.

Turning to the veteran's restricted motion in his left knee, 
he is currently rated by the RO as 30 percent disabled under 
Code 5261.  As 30 percent disabling is the highest evaluation 
awarded under Code 5260, this criteria is irrelevant to his 
claim for an increased evaluation.  His evaluation under Code 
5261 envisions limited extension of the leg to 20 degrees.  
At its worst, extension of the left knee has been shown by 
objective testing to be limited at 20 degrees due to pain.  
The examiner of October 1999 confirmed this finding and 
further opined that there would be additional fatigability 
because the veteran walked on a flexed knee.  Unfortunately, 
he was unable to measure the amount of fatigability due to 
the veteran's resistance.  According to 38 C.F.R. § 4.7 
(1999), where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned.  As the October 1999 examiner appears to indicate 
that there would be additional limitation of motion due to 
fatigability, in addition to the demonstrated 20 degree 
limitation, the Board finds that this limitation would 
certainly exceed 20 degrees and a rating at the next higher 
evaluation is warranted.  Therefore, objective medical 
opinion implies that a 40 percent evaluation is warranted 
under Code 5261 for limitation of extension at 30 degrees.  
However, a higher evaluation of 40 percent is not warranted 
under this diagnostic code.  There are no objectively 
measured findings of record that indicate the veteran's 
extension of his leg is limited past 20 degrees.  In fact, 
the veteran himself acknowledged in his substantive appeal of 
June 1996 that his extension was only limited to 20 degrees.  
While the examiner of October 1999 indicated additional loss 
of motion, he did not imply that this additional loss of 
motion would be to a significant degree.  That is, there is 
no objective opinion that would substantiate that the 
veteran's fatigability would result in limited extension at 
45 degrees.  Based on this analysis, and resolving all 
reasonable doubt in the veteran's favor, he is not entitled 
to a 50 percent evaluation under Code 5261.

It is noted that the veteran has surgical scars about his 
left knee.  They have consistently been noted on examination 
to be well-healed.  In addition, the veteran's pain on motion 
of the knee has been considered in the above evaluation.  
Therefore, a separate evaluation for his scars is not 
warranted and, in fact, prohibited by 38 C.F.R. § 4.14. 

Based on the above analysis, the veteran's left knee 
disability is characterized by degenerative changes to the 
joint, mild quadriceps atrophy, swelling, chronic pain, 
weakness, fatigability, and significant limitation of motion 
during flare-ups.  Resolving reasonable doubt in the 
veteran's favor, this degree of symptomatology more nearly 
approximates the criteria for a 40 percent evaluation under 
Code 5261.  This level of disability has been evidenced 
throughout the appeal period, that is, since the veteran 
filed his claim for an increased evaluation in July 1995.  
See 38 C.F.R. § 3.400 (1999).  Therefore, the evidence 
supports the grant of an increased schedular evaluation for 
the veteran's service-connected left knee disability.

Finally, the Board notes that the RO discussed in its SSOC of 
March 2000 whether the veteran's claim for an increased 
rating for a left knee disability should be referred for an 
extra-schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  It determined that such referral was not 
warranted.  According to 38 C.F.R. § 3.321(b)(1), referral 
for an extra-schedular evaluation is based on whether the 
veteran's service-connected disability either markedly 
interferes with employment or requires frequent 
hospitalization.  The Board feels that the schedule is 
adequate in this case since there is provision for a higher 
evaluation if the facts warrant it.  Also, the evidence 
indicates that although the veteran's employment is affected 
by his left knee disorder, it has not been shown that his 
left knee disorder by itself markedly interferes with 
employment.

III.  Service Connection for a Left Elbow Disability

a. Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  When the condition noted during service 
is not shown to be chronic or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995), see also 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998).  The evidentiary threshold 
for establishing a well-grounded claim is low and requires 
only that the claim be "plausible" or "capable of 
substantiation."  Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000).


b.  Analysis

The Board finds that the veteran's claim for service 
connection for a left elbow disability is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
This finding is based on the veteran's lay evidence of an in-
service injury and continuous post-service symptomatology, 
and post-service medical opinion providing a possible link 
between his in-service injury and current left elbow 
disorder.  See Caluza, supra.  Therefore, this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
development is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

The service medical records indicate that the veteran injured 
his left elbow in a motor vehicle accident in December 1990.  
Specifically, it was reported that tenderness was found over 
the end of the ulna bone near the elbow joint.  It can be 
reasonably assumed that this was the site of the diagnosed 
contusion.  Post-service X-rays found a large spur of the 
olecranon process in January 1996 and a broken osteophyte in 
October 1999.  The radiologist of January 1996 opined that 
the large spur could be due to a fracture.

The October 1999 examiner was directly requested to provide 
an opinion on the etiology of the veteran's current left 
elbow disability.  He responded that he could not with any 
certainty determine a cause and effect relationship between 
the in-service injury and the veteran's current olecranon 
bursitis.  The examiner did note that it was a "known fact" 
that trauma to the olecranon could lead to recurrent 
bursitis.  It appears that the examiner's reluctance in 
providing a more definitive opinion is due to the lack of 
detail in identifying the site of the contusion on the left 
elbow in 1990.

According to Dorland's Illustrated Medical Dictionary 1173 
(28th ed. 1994), the olecranon is the proximal bony 
projection of the ulna bone at the elbow.  This description 
appears to the Board to be practically similar to the 
description of the contusion site in December 1990.  Thus, 
the reasonable doubt on the location of this contusion must 
be resolved in the veteran's favor.

It appears that the examiner of October 1999 would have 
placed a greater amount of certainty in an etiology 
relationship between the 1990 contusion and the veteran's 
current olecranon bursitis, if it could be shown that the 
site of the contusion was in the olecranon process.  Based on 
the Board's factual finding that such an injury did occur in 
1990 and the examiner's strong language (i.e., a known fact) 
of traumatic injury and resulting bursitis, it is the Board's 
conclusion that it is at least as likely as not an 
etiological relationship exists.  In light of the October 
1999 medical explanation, the June 1996 assessment also takes 
on a more definite meaning.  This assessment indicates a 
direct relationship between the veteran's in-service elbow 
injury and degenerative changes in the left elbow.

Based on the above analysis, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
medical evidence warrants the grant of service connection for 
olecranon bursitis with degenerative changes to the olecranon 
process of the left elbow.


ORDER

An increased evaluation to 40 percent disabling, but not 
more, for arthritis of the left knee with status post 
patellectomy and arthroscopy is granted from the date of 
claim on July 3, 1995; subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

Service connection for olecranon bursitis with degenerative 
changes to the olecranon process of the left elbow is 
granted; subject to the applicable criteria pertaining to the 
payment of veterans' benefits


REMAND

As noted above, the claim for service connection for a left 
elbow disability has been granted.  The RO will now have to 
evaluate this disorder under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  It is determined by the 
Board that the evaluation of the left elbow disorder could 
have a meaningful impact on the determination of entitlement 
to TDIU.  See 38 C.F.R. § 4.16 (1999).  Thus, these claims 
are inextricably intertwined and the determination of the 
veteran's TDIU claim is held in abeyance until evaluation of 
the left elbow disorder has been completed.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).

Based on the above analysis, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED to 
the RO for the following:  

The RO should conduct the proper 
adjudication to evaluate the veteran's 
now service-connected left elbow 
disability under the appropriate 
diagnostic code.  The RO should also 
conduct all appropriate action on any 
issue still outstanding after a review of 
the claims file.  (See INTRODUCTION).  
Thereafter, the RO should determine 
whether the veteran is entitled to TDIU 
under the provisions of 38 C.F.R. § 4.16.  
Thereafter, if these decisions ultimately 
remain adverse to the appellant, he and 
his representative should be issued a 
SSOC and afforded a reasonable 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration.  

The veteran need take no action until he is further informed.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



